                                                                 Case 2:20-bk-21022-BR     Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56    Desc
                                                                                            Main Document    Page 1 of 12



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile: 714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8

                                                                   9                         UNITED STATES BANKRUPTCY COURT

                                                                  10                           CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                 LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 In re                                       Case No. 2:20-bk-21022-BR
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 GIRARDI KEESE,                              Chapter 7

                                                                  14                              Debtor.        STATUS REPORT ON CHAPTER 7
                                                                                                                 TRUSTEE'S SECOND MOTION FOR
                                                                  15                                             ORDER APPROVING STIPULATIONS
                                                                                                                 FOR USE OF CASH COLLATERAL AND
                                                                  16                                             AUTHORIZING USE OF CASH
                                                                                                                 COLLATERAL PURSUANT TO 11 U.S.C.
                                                                  17                                             § 363 AND FEDERAL RULE OF
                                                                                                                 BANKRUPTCY PROCEDURE 4001(b)
                                                                  18                                             AND (d)
                                                                  19                                             Date:       April 27, 2021
                                                                                                                 Time:       10:00 a.m.
                                                                  20                                             Ctrm.:      1668 via ZoomGov
                                                                                                                             255 E. Temple Street
                                                                  21                                                         Los Angeles, CA 90012

                                                                  22                                             Web Address:
                                                                                                                 https://cacb.zoomgov.com/j/1612823731
                                                                  23                                             Meeting ID:    161 282 3731
                                                                                                                 Password:      123456
                                                                  24                                             Telephone:     (669) 254-5252 (San Jose)
                                                                                                                                (646) 828-7666 (New York)
                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2865121.1                                 1                          STATUS REPORT
                                                                 Case 2:20-bk-21022-BR          Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                    Desc
                                                                                                 Main Document    Page 2 of 12



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

                                                                   2 AND OTHER INTERESTED PARTIES:

                                                                   3           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate (the

                                                                   4 "Estate") of Girardi Keese (the "Debtor"), submits this Status Report ("Status Report") on

                                                                   5 Chapter 7 Trustee's Second Motion for Order Approving Stipulations for Use of Cash

                                                                   6 Collateral and Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and

                                                                   7 Federal Rule of Bankruptcy Procedure 4001(b) and (d). In support of the Status Report,

                                                                   8 the Trustee submits the attached declaration of Elissa D. Miller.

                                                                   9

                                                                  10 I.        FACTUAL AND PROCEDURAL BACKGROUND

                                                                  11           On March 30, 2021, the Trustee filed her (A) Chapter 7 Trustee's Second Motion
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 for Order Approving Stipulations for Use of Cash Collateral and Authorizing Use of Cash
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure

                                                                  14 4001(b) and (d) (the "Motion") [Docket No. 287], and (B) Application for Order Setting

                                                                  15 Hearing on Shortened Time for Chapter 7 Trustee's Second Motion for Order Approving

                                                                  16 Stipulations for Use of Cash Collateral and Authorizing Use of Cash Collateral Pursuant

                                                                  17 to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure 4001(b) and (d) (the "OST

                                                                  18 Application") [Docket No. 288].
                                                                  19           The Court granted the OST Application and set a preliminary hearing on the

                                                                  20 Motion for April 6, 2021 at 2:00 p.m. By order entered April 14, 2021, the Court granted

                                                                  21 the Motion on an interim basis pending the final hearing on the Motion set for April 27,

                                                                  22 2021 at 10:00 a.m. (the "Interim Order").1

                                                                  23

                                                                  24 II.       STATUS REPORT

                                                                  25           Pursuant to the Interim Order, the Trustee is authorized to use cash collateral on

                                                                  26 an interim basis in accordance with the Budget attached to the Motion as Exhibit "1," with
                                                                  27
                                                                           1   Capitalized terms not otherwise defined in this Status Report shall have the meanings ascribed to
                                                                  28 them in the Motion and/or the Interim Order.

                                                                       2865121.1                                            2                                  STATUS REPORT
                                                                 Case 2:20-bk-21022-BR       Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56           Desc
                                                                                              Main Document    Page 3 of 12



                                                                   1 expenditures during the Cash Collateral Period not to exceed 115% of the aggregate

                                                                   2 "High" expenditures set forth in the Budget, i.e., a 15% variance. The estimated "Low"

                                                                   3 and "High" expenditures set forth in the Budget are $141,100.00 and $226,650.00,

                                                                   4 respectively.

                                                                   5           The Trustee has not made any payments for services provided during the Cash

                                                                   6 Collateral Period since entry of the Interim Order but payments will commence shortly in

                                                                   7 accordance with the Budget. The Trustee, therefore, is currently in compliance with the

                                                                   8 Budget and the Interim Order.

                                                                   9           The Trustee expects to receive additional attorneys' fees and costs owed to the

                                                                  10 Debtor during the Cash Collateral Period. The Trustee has not received any response or

                                                                  11 opposition to the Motion since entry of the Interim Order. Attached to this Status Report
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 as Exhibit "1" is the proposed final order on the Trustee's Motion, which is consistent with
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 the Interim Order.

                                                                  14

                                                                  15 III.      CONCLUSION

                                                                  16           Based on the foregoing, the Trustee requests that the Court enter a final order

                                                                  17 granting the Motion in the form attached hereto as Exhibit "1."

                                                                  18
                                                                  19 DATED: April 21, 2021                    Respectfully submitted,

                                                                  20                                          SMILEY WANG-EKVALL, LLP
                                                                  21

                                                                  22
                                                                                                              By:          /s/ Philip E. Strok
                                                                  23                                                PHILIP E. STROK
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                  24                                                Trustee
                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                       2865121.1                                     3                             STATUS REPORT
                                                                 Case 2:20-bk-21022-BR        Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56         Desc
                                                                                               Main Document    Page 4 of 12



                                                                   1                              DECLARATION OF ELISSA D. MILLER

                                                                   2           I, Elissa D. Miller, declare as follows:

                                                                   3           1.     I am the duly appointed Chapter 7 Trustee for the bankruptcy estate of

                                                                   4 Girardi Keese. I am also a partner at SulmeyerKupetz, a Professional Corporation. I

                                                                   5 know each of the following facts to be true of my own personal knowledge, except as

                                                                   6 otherwise stated and, if called as a witness, I could and would competently testify with

                                                                   7 respect thereto. I make this declaration in support of the Status Report ("Status Report")

                                                                   8 on Chapter 7 Trustee's Second Motion for Order Approving Stipulations for Use of Cash

                                                                   9 Collateral and Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and

                                                                  10 Federal Rule of Bankruptcy Procedure 4001(b) and (d) (the "Motion"). Unless otherwise

                                                                  11 defined in this declaration, all terms defined in the Status Report or Motion are
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 incorporated herein by this reference.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           2.     I have not made any payments for services provided during the Cash

                                                                  14 Collateral Period since entry of the Interim Order but payments will commence shortly in

                                                                  15 accordance with the Budget. I am currently in compliance with the Budget and the

                                                                  16 Interim Order.

                                                                  17           3.     I expect to receive additional attorneys' fees and costs owed to the Debtor

                                                                  18 during the Cash Collateral Period.
                                                                  19           4.     Neither I nor my counsel have received any response or opposition to the

                                                                  20 Motion since entry of the Interim Order. Attached hereto as Exhibit "1" is the proposed

                                                                  21 final order on the Motion.

                                                                  22           I declare under penalty of perjury under the laws of the United States of America

                                                                  23 that the foregoing is true and correct.

                                                                  24           Executed on this 21st day of April, 2021, at Los Angeles, California.

                                                                  25

                                                                  26
                                                                                                                          Elissa D. Miller
                                                                  27

                                                                  28

                                                                       2865121.1                                          4                        STATUS REPORT
Case 2:20-bk-21022-BR   Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56   Desc
                         Main Document    Page 5 of 12




                                EXHIBIT "1"
                                        Case 2:20-bk-21022-BR                          Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56            Desc
                                                                                        Main Document    Page 6 of 12




                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002
                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                     LOS ANGELES DIVISION
                                                                 11
                                                                    In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250




                                                                    GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                 13
                                                                                                  Debtor.      FINAL ORDER GRANTING CHAPTER 7
                                                                 14                                            TRUSTEE'S SECOND MOTION FOR
                                                                                                               ORDER APPROVING STIPULATIONS
                                                                 15                                            FOR USE OF CASH COLLATERAL AND
                                                                                                               AUTHORIZING USE OF CASH
                                                                 16                                            COLLATERAL PURSUANT TO 11 U.S.C.
                                                                                                               § 363 AND FEDERAL RULE OF
                                                                 17                                            BANKRUPTCY PROCEDURE 4001(b)
                                                                                                               AND (d)
                                                                 18
                                                                                                               Date:     April 27, 2021
                                                                 19                                            Time:     10:00 a.m.
                                                                                                               Ctrm.:    1668 via ZoomGov
                                                                 20                                                      255 E. Temple Street
                                                                                                                         Los Angeles, CA 90012
                                                                 21
                                                                                                               Web Address: https://cacb.zoomgov.com
                                                                 22                                            Meeting ID:     161 282 3731
                                                                                                               Password:       123456
                                                                 23                                            Telephone:      (669) 254-5252 (San Jose)
                                                                                                                               (646) 828-7666 (New York)
                                                                 24

                                                                 25
                                                                 26

                                                                 27

                                                                 28


                                                                      2864612.1                                 1                            FINAL ORDER

                                                                                                                                                EXHIBIT 1
                                          Case 2:20-bk-21022-BR                               Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                          Desc
                                                                                               Main Document    Page 7 of 12




                                                                  1           On April 27, 2021, at 10:00 a.m., the above-captioned Court held a final hearing
                                                                  2 on the Chapter 7 Trustee's Second Motion for Order Approving Stipulations for Use of
                                                                  3 Cash Collateral and Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and

                                                                  4 Federal Rule of Bankruptcy Procedure 4001(b) and (d) (the "Motion") 1 filed by Elissa D.
                                                                  5 Miller, in her capacity as Chapter 7 Trustee for the bankruptcy estate (the "Estate") of

                                                                  6 Girardi Keese. Appearances were as noted on the Court's record. Having considered
                                                                  7 the Motion and the pleadings, declarations, and exhibits filed in support thereof and
                                                                  8 response thereto, and the statements and arguments of counsel on the record at the
                                                                  9 hearing on the Motion, finding that notice and service of the Motion were proper and that

                                                                 10 no further notice be given, and finding good cause for the relief requested in the Motion,

                                                                 11           IT IS HEREBY ORDERED that:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12           1.      The Motion is GRANTED on a final basis;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13           2.      The Response to the Motion of Joseph Ruigomez, Jaime Ruigomez, and
                                                                 14 Kathleen Ruigomez [Docket No. 295] is overruled;
                                                                 15           3.      The Second CAL II Stipulation attached to the Motion as Exhibit "2" is
                                                                 16 approved on a final basis;

                                                                 17           4.      The Stillwell Stipulation attached to the Motion as Exhibit "3" is approved on
                                                                 18 a final basis;
                                                                 19           5.      The Second Virage Stipulation attached to the Motion as Exhibit "4" is
                                                                 20 approved on a final basis;

                                                                 21           6.      The Nano Stipulation attached to the Motion as Exhibit "5" is approved on a
                                                                 22 final basis;

                                                                 23           7.      CAL II, Stillwell, Virage, Nano, and any other alleged secured creditor of the
                                                                 24 Debtor and/or the Estate shall be considered a "secured creditor" as that term is used in

                                                                 25 this Order and shall be entitled to the protections provided to such secured creditor;
                                                                 26

                                                                 27

                                                                 28       1
                                                                              Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.



                                                                      2864612.1                                            2                                     FINAL ORDER

                                                                                                                                                                     EXHIBIT 1
                                            Case 2:20-bk-21022-BR                          Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                   Desc
                                                                                            Main Document    Page 8 of 12




                                                                  1           8.    The Trustee, on behalf of the Estate, is authorized to use cash collateral on
                                                                  2 a final basis from April 1, 2021 through and including June 30, 2021 (the "Cash Collateral
                                                                  3 Period") in accordance with the Budget attached to the Motion as Exhibit "1," with

                                                                  4 expenditures during the Cash Collateral Period not to exceed 115% of the aggregate
                                                                  5 "High" expenditures set forth in the Budget, i.e., a 15% variance;

                                                                  6           9.    The Trustee has utilized names for positions in the Budget and may utilize
                                                                  7 different people other than the ones indicated, and may increase the hourly rate of one or
                                                                  8 more people included in the Budget and eliminate the use of others, however, in no event
                                                                  9 will the Trustee exceed the authorization as set forth in this Order;

                                                                 10           10.   The Trustee is authorized to pay the W-9 employees identified in the
                                                                 11 Budget and such other W-9 employees as the Trustee requires to perform the services
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 contemplated in the Budget, so long as the total amount paid does not exceed the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 authorization as set forth in this Order;

                                                                 14           11.   As adequate protection for the use of cash collateral in accordance with the
                                                                 15 Budget, any alleged secured creditor shall receive a post-petition replacement lien for its

                                                                 16 asserted secured claim(s) against the Debtor's assets with the same validity, priority,

                                                                 17 scope and extent as any lien(s) held by the alleged secured creditor as of December 18,

                                                                 18 2020, the petition date, solely to the extent that the use of cash collateral results in a
                                                                 19 diminution of the value of the alleged secured creditor's prepetition lien(s);

                                                                 20           12.   Any alleged secured creditor shall not be required to file any financing
                                                                 21 statement, notice, lien, or other similar instrument in any jurisdiction, or take any other

                                                                 22 action in order to perfect its replacement lien created hereunder because the

                                                                 23 replacement lien is automatically perfected upon entry of this Order;
                                                                 24           13.   No replacement lien shall encumber or otherwise attach to any causes of
                                                                 25 action under chapter 5 of the Bankruptcy Code or any proceeds of such causes of action;
                                                                 26           14.   All rights and arguments of the Trustee, on behalf of the Estate, to
                                                                 27 challenge or dispute (a) the validity, priority, scope or extent of the security interests

                                                                 28 asserted by any alleged secured creditor including, without limitation, in the Debtor's


                                                                      2864612.1                                      3                                 FINAL ORDER

                                                                                                                                                           EXHIBIT 1
                                          Case 2:20-bk-21022-BR                           Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                 Desc
                                                                                           Main Document    Page 9 of 12




                                                                  1 post-petition receipts and cash, or (b) that the use of cash collateral has resulted in the
                                                                  2 diminution of the value of the alleged secured creditor's prepetition lien(s), are preserved,
                                                                  3 and any alleged secured creditor's right to oppose any such request by the Trustee is

                                                                  4 preserved;
                                                                  5           15.   Neither the Trustee nor the Estate are waiving any rights they may have

                                                                  6 under Bankruptcy Code Section 506(c) and any alleged secured creditor is not waiving
                                                                  7 any of its rights or arguments to contest or dispute any such rights;
                                                                  8           16.   Upon reasonable request by any alleged secured creditor and subject to
                                                                  9 appropriate confidentiality provisions as determined by the Trustee, the Trustee will

                                                                 10 provide her Form 2 Cash Receipts and Disbursements Record to the alleged secured

                                                                 11 creditor;
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12           17.   The authorization to use cash collateral of any alleged secured creditor
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 expires on June 30, 2021 unless extended with such alleged secured creditor's consent

                                                                 14 or Bankruptcy Court order;
                                                                 15           18.   The consent of CAL II, Stillwell, Virage, and Nano to the Trustee's use of
                                                                 16 cash collateral during the Cash Collateral Period shall automatically expire if the Trustee

                                                                 17 files any document or pleading challenging the validity, priority, scope or extent of CAL II,

                                                                 18 Stillwell, Virage and Nano's asserted liens; and
                                                                 19           19.   The Trustee reserves the right to seek an order from the Court authorizing
                                                                 20 the Trustee's further use of cash collateral upon notice of such request and any alleged

                                                                 21 secured creditor reserves the right to oppose any such request.

                                                                 22                                              ###
                                                                 23
                                                                 24

                                                                 25
                                                                 26

                                                                 27

                                                                 28


                                                                      2864612.1                                    4                                 FINAL ORDER

                                                                                                                                                        EXHIBIT 1
       Case 2:20-bk-21022-BR                      Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                                       Desc
                                                  Main Document     Page 10 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): STATUS REPORT ON CHAPTER 7 TRUSTEE'S
SECOND MOTION FOR ORDER APPROVING STIPULATIONS FOR USE OF CASH COLLATERAL AND AUTHORIZING
USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C. SECTION 363 AND FEDERAL RULES OF BANKRUPTCY
PROCEDURE 4001(b) AND (d) will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 21, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 21, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                         X Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 21, 2021                            Terri Jones                                           /s/ Terri Jones
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                                       Desc
                                                  Main Document     Page 11 of 12




        SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

   •   Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •   Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
   •   Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
   •   William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   •   Richard D Buckley richard.buckley@arentfox.com
   •   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
   •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
   •   Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   •   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
   •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •   Richard W Esterkin richard.esterkin@morganlewis.com
   •   Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   •   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   •   James J Finsten , jimfinsten@hotmail.com
   •   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com
   •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   •   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   •   Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
   •   Steven T Gubner sgubner@bg.law, ecf@bg.law
   •   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   •   Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
   •   Razmig Izakelian razmigizakelian@quinnemanuel.com
   •   Lewis R Landau Lew@Landaunet.com
   •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
   •   Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
   •   Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   •   Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   •   Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
   •   Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
   •   Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
   •   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 316 Filed 04/21/21 Entered 04/21/21 15:31:56                                       Desc
                                                  Main Document     Page 12 of 12



   •   Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   •   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
   •   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
   •   David M Reeder david@reederlaw.com, secretary@reederlaw.com
   •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
   •   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   •   William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
   •   Kenneth John Shaffer johnshaffer@quinnemanuel.com
   •   Richard M Steingard , awong@steingardlaw.com
   •   Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   •   Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
   •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   •   Eric D Winston ericwinston@quinnemanuel.com
   •   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
   •   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
